DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been located in parent Application No. 16/337.944, filed on March 29, 2019. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Method for applying a carbon layer to a substrate comprising introducing a process gas into a deposition chamber via a gas inlet and gas activation element

Claim Interpretation
The 35 U.S.C. 112(f) interpretation of claim 15 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 16, 18, 20, and 23 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Japanese Patent Appl. Publ. No. JP 61-163195 to Shingo Morimoto (“Morimoto”). 
Regarding claim 15, Morimoto teaches a method for applying a carbon layer to a substrate by chemical vapor deposition (see, e.g., the Abstract, Fig. 1, and entire reference), said method comprising 
introducing a process gas into a deposition chamber via a gas inlet and gas activation element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach introducing a H2 process gas into a chamber (1) via a H2 gas supply pipe (12) and tungsten pipe (6) having a plurality of pores (7)), the gas inlet and gas activation element comprising a hollow body having a flow channel for the process gas, a wall surrounding the flow channel, and an outlet opening feeding from the flow channel into the deposition chamber (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is comprised of a hollow body with a wall surrounding a flow channel for the H2 process gas which flows through a plurality of pores (7) that feed into the deposition chamber (1)), and 
heating the wall of the gas inlet and gas activation element so that the process gas flowing in the flow channel of the gas inlet and gas activation element is excited by impact excitation and thermal excitation (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11) which necessarily excites the H2 gas flowing therethrough by impact excitation and thermal excitation); and 
introducing a carbon-containing process gas into the deposition chamber via a further gas inlet element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that a carbon-containing gas such as CH4 is introduced to the chamber (1) through a supply port (13)), 
wherein the carbon-containing process gas is thermally excited by flowing over the gas inlet and gas activation element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the CH4 gas introduced through supply port (13) necessarily flows over the tungsten pipe (6) as it travels towards the substrate (2) and, hence, will necessarily be thermally excited by the tungsten pipe (6); see specifically the center of p. 3 of the Detailed Description which teaches that the supply of hydrocarbon gas may also be performed from a top surface of the chamber (1)), and 
termination bodies are attached to ends of the gas inlet and gas activation element in order to close off the flow channel (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which show that the left and right ends of the tungsten pipe (6) are completely enclosed and, hence, are closed off by termination bodies).
Regarding claim 16, Morimoto teaches that the wall of the gas inlet and gas activation element is heated to a temperature of more than 2000 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).  
Regarding claim 17, Morimoto teaches that said carbon layer is a diamond layer, and said process gas is hydrogen, and said carbon-containing gas is methane (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach the deposition of a diamond layer onto the substrate (2) from a process gas comprised of H2 and CH4).
Regarding claim 18, Morimoto teaches that the wall of the gas inlet and gas activation element is heated to a temperature of more than 2200 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 19-28, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable Morimoto. 
Regarding claim 19, Morimoto teaches a method for applying a carbon layer to a substrate by chemical vapor deposition (see, e.g., the Abstract, Fig. 1, and entire reference), said method comprising 
introducing hydrogen gas into a deposition chamber via a gas-inlet-and-gas-activation-element which has the form of a hollow body (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach introducing a H2 process gas into a chamber (1) via a H2 gas supply pipe (12) and tungsten pipe (6) comprised of a hollow body);
heating a wall of the gas-inlet-and-gas-activation-element with a heating device to a temperature of more than 2000°C so that the hydrogen gas flowing in a flow channel of the gas- inlet-and-gas-activation-element is excited by impact excitation and thermal excitation (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11) which necessarily excites the H2 gas flowing therethrough by impact excitation and thermal excitation); and
wherein one or more outlet openings feeding from the flow channel into the deposition chamber are provided in the wall of the gas-inlet-and-gas-activation-element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the wall of the tungsten pipe (6) includes a plurality of pores (7) which feed into the deposition chamber (1)), 
wherein the one or more outlet openings are such that a ratio of a partial pressure within the gas-inlet-and-gas-activation-element to a pressure in the deposition chamber is sufficient to excite impact excitation of the hydrogen gas in addition to thermal activation (See, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is provided with 50 fine pores (7) of about 0.1 mm in diameter while the pipe (6) itself has an outer diameter of 2 mm and is 20 cm in length which will necessarily produce a ratio of a partial pressure within the pipe (6) to a pressure in the chamber (1) which is sufficient to excite impact excitation and thermal activation of the hydrogen gas.  Alternatively, since the relative pressure and flow rate of the supplied H2 gas as well as the diameter of the fine pores (7) and dimensions of the pipe (6) influences the amount of atomic hydrogen produced for diamond growth, they are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ratio of a partial pressure of hydrogen within the pipe (6) to the pressure in the chamber (1) necessary to produce the desired amount of atomic hydrogen necessary to produce a diamond film having the desired materials properties);
wherein termination bodies are attached to ends of the gas-inlet-and-gas-activation-element in order to close off the flow channel (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which show that the left and right ends of the tungsten pipe (6) are completely enclosed and, hence, are closed off by termination bodies);
and introducing a further carbon-containing process gas into the deposition chamber via a further gas inlet element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that a carbon-containing gas such as CH4 is introduced to the chamber (1) through a supply port (13)), 
wherein the further carbon-containing process gas is thermally excited by flowing onto the gas-inlet-and-gas-activation-element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the CH4 gas introduced through supply port (13) necessarily flows over the tungsten pipe (6) as it travels towards the substrate (2) and, hence, will necessarily be thermally excited by the tungsten pipe (6); see specifically the center of p. 3 of the Detailed Description which teaches that the supply of hydrocarbon gas may also be performed from a top surface of the chamber (1)).
Regarding claim 20, Morimoto teaches that the gas inlet and gas activation element is arranged horizontally in the deposition chamber (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is arranged horizontally in the deposition chamber (1)).
Regarding claim 21, Morimoto teaches that the at least one outlet opening is arranged on an underside of the gas inlet and gas activation element, the underside facing towards the substrate (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pores (7) in the tungsten pipe (6) are arranged on an underside of the pipe (6) which faces the substrate (2)).  
Regarding claim 22, Morimoto teaches that the gas inlet and gas activation element comprises a number of outlet openings (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pipe (6) includes a plurality of pores (7).
Regarding claim 23, Morimoto teaches that the gas inlet and gas activation element is circular or rectangular in cross-section (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach a tungsten pipe (6) which is necessarily circular).
Regarding claim 24, Morimoto teaches that the plurality of gas inlet and gas activation elements are provided which can be heated by means of the heating device (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).
Regarding claim 25, Morimoto teaches that the wall of the gas inlet and gas activation element consists of a metal (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pipe (6) consists of tungsten).
Regarding claim 26, Morimoto teaches that the heating is to a temperature of more than 2200 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).
Regarding claim 27, Morimoto teaches that the heating is to a temperature of more than 2400 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).
Regarding claim 28, Morimoto teaches that the wall of the gas inlet and gas activation element consists tantalum, molybdenum, tungsten, rhenium, a ceramic material, graphite, or pyrolytic carbon or a composite material thereof (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pipe (6) consists of tungsten).
Regarding claim 30, Morimoto teaches that said carbon containing gas is methane (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach the deposition of a diamond layer onto the substrate (2) from a process gas comprised of H2 and CH4).  
Regarding claim 32, Morimoto teaches that said carbon layer is a diamond layer, and said carbon-containing gas is methane (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach the deposition of a diamond layer onto the substrate (2) from a process gas comprised of H2 and CH4).  

Claim Rejections - 35 USC § 103
Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable Morimoto in view of U.S. Patent No. 5,552,220 to Goujard, et al. (“Goujard”). 
Regarding claim 29, Morimoto does not teach that the wall of the gas inlet and gas activation element comprises fibre-reinforced carbon.  However, in col. 1, ll. 8-33 Goujard teaches that thermostructural composite materials such as carbon fiber reinforced carbon are characterized by greater toughness and mechanical strength at elevated temperatures than the corresponding monolithic materials.  Then in col. 2, l. 14 to col. 3, l. 63, Figs. 1-2, and col. 4, l. 17 to col. 6, l. 6 as well as elsewhere throughout the entire reference Goujard teaches a method of forming a composite material having fiber reinforcement that is densified by a matrix and a lamellar interphase coating of pyrolytic carbon formed between the reinforcing fibers and the matrix.  The lamellar nature of the composite can be optimized relative to the properties required for a particular application.  Thus, a person of ordinary skill in the art would be inclined to utilize a fiber-reinforced carbon composite as taught by Goujard to form and/or coat the pipe (6) utilized in the method of Morimoto with the motivation for doing so being to produce pipe (6) which possesses superior mechanical properties at elevated temperatures.  
Regarding claim 31, Morimoto does not teach that the wall of the gas inlet and gas activation element includes a coating formed from a pyrocarbon.  However, in col. 1, ll. 8-33 Goujard teaches that thermostructural composite materials such as carbon fiber reinforced carbon are characterized by greater toughness and mechanical strength at elevated temperatures than the corresponding monolithic materials.  Then in col. 2, l. 14 to col. 3, l. 63, Figs. 1-2, and col. 4, l. 17 to col. 6, l. 6 as well as elsewhere throughout the entire reference Goujard teaches a method of forming a composite material having fiber reinforcement that is densified by a matrix and a lamellar interphase coating of pyrolytic carbon formed between the reinforcing fibers and the matrix.  The lamellar nature of the composite can be optimized relative to the properties required for a particular application.  Thus, a person of ordinary skill in the art would be inclined to utilize a fiber-reinforced carbon composite with coatings formed from a pyrocarbon as taught by Goujard to form and/or coat the pipe (6) utilized in the method of Morimoto with the motivation for doing so being to produce pipe (6) which possesses superior mechanical properties at elevated temperatures.  

Response to Arguments
Applicant's arguments filed November 11, 2022, have been fully considered but they are not persuasive. 
Applicants argue that because the tube (6) in Fig. 1 of Morimoto is shielded from the surrounding area by shield (8) the carbon-containing gas does not flow over the tube (6) and it is not possible to for the device and method of Morimoto to achieve impact excitation.  See applicants’ 11/11/22 reply, pp. 8-9.  Applicants’ argument is noted, but is unpersuasive.  For one it is pointed out that the shield (8) in Fig. 1 of Morimoto does not completely enclose the tube (6) which necessarily means that at least some of the CH4 gas introduced through supply port (13) will flow over the tungsten pipe (6) as it travels to the substrate (2).  This is self-evident from an inspection of Fig. 1 of Morimoto (reproduced below) which shows an embodiment in which the supply port (13) is positioned at the left 

    PNG
    media_image1.png
    253
    335
    media_image1.png
    Greyscale

side.  As CH4 gas is introduced into the chamber through the supply port (13) it travels horizontally and then expands/diffuses radially outwards in all directions such that it not only contacts the substrate (1), but also travels upwards such that at least some of the CH4 gas will be thermally excited by flowing over the tube (6).  This is necessarily occurs because, in practice, at least some carbon deposits will form on or around the tube (6) and/or on the interior of the shield (8).  Since the tube (6) is resistively heated to the overlapping temperature range of 2,000 to 2,700 °C, this will necessarily thermally excite any CH4 molecules that flow over the tube (6).  Moreover, claims 15 and 19 recite that it is the process gas (i.e., H2) flowing through the gas inlet and gas activation element that is “excited by impact excitation and thermal excitation” rather than the carbon-containing gas.  Since the H2 gas flows directly through the tube (6) which has been heated to the overlapping temperature range of 2,000 to 2,700 °C it will necessarily be excited by impact excitation and thermal excitation as claimed.   
Applicants point to excerpts from Morimoto and further argue that for impact excitation to occur in the system and method of Morimoto it would be necessary to provide certain conditions that highly depend on the pressure and geometry of the apparatus and that the process of Morimoto utilizes a pressure and gas flow that is too low to achieve impact excitation.  Id. at pp. 9-12.  Applicants’ argument is noted, but is unpersuasive since, for one, it is based upon features which are not claimed.  Claims 15 and 19 merely recite the step of “heating the wall of the gas inlet and gas activation element so that the process gas flowing in the flow channel . . . is excited by impact excitation and thermal excitation.”  The claims do not recite a specific pressure or gas flow rates that need to be utilized in order to realize “impact excitation” of the process gas.  Moreover, ¶¶[0010]-[0011] of corresponding U.S. Patent Appl. Publ. No. 2020/0270765 teaches that according to the invention the wall of the gas inlet and gas activation element is heated over its entire length which therefor advantageously allows the process gas to be excited not only thermally, but by a combination of thermal excitation and impact excitation.  Then ¶[0022] teaches that a substantially circular or rectangular cross-section leads to an increase in impact excitation of the process gas while ¶[0030] teaches that the process gas flowing through the gas inlet and gas activation element is excited by impact excitation and thermal excitation when heated to a temperature of more than 2,000 °C.  Since the tube (6) in Fig. 1 of Morimoto possesses the claimed structure and is operated at the claimed temperature it must necessarily produce the same results, namely that the process gas is excited by impact excitation and thermal excitation.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, impact excitation and thermal excitation of the process gas by the tube (6) of Morimoto, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714